OPINION — AG — ** BOARD OF COUNTY COMMISSIONERS — REIMBURSE — SHERIFF ** (1) THE BOARD OF COUNTY COMMISSIONERS IS 'NOT' AUTHORIZED TO REIMBURSE THE PAST SHERIFF OF THE COUNTY FOR A PERSONAL PAYMENT OF A JOINT AND SEVERAL JUDGMENTS BASED ON AN ACTION FOR CONVERSION WHICH WAS TAKEN AGAINST HIM IN HIS OFFICIAL CAPACITY AS SHERIFF AND WHICH OCCURRED BEFORE THE ENACTMENT OF THE "POLITICAL SUBDIVISION TORT CLAIMS ACT", 51 O.S. 151 [51-151] ET SEQ. (2) SINCE THE ANSWER TO YOUR FIRST QUESTION IS IN THE NEGATIVE THERE IS NO NEED TO ANSWER YOUR SECOND QUESTION. (CO DEFENDANT, REPAID THE SHERIFF, CIVIL ACTION, TORT, SOVEREIGN IMMUNITY, NEGLIGENCE, OFFICER) CITE: 51 O.S. 165 [51-165], 51 O.S. 151 [51-151], 19 O.S. 1 [19-1], 19 O.S. 3 [19-3], 19 O.S. 339 [19-339] [19-339], ARTICLE XVII, SECTION 2 (ERIC HERMANSEN) ** SEE OPINION NO. 93-587 (1993)